Title: Louisa Catherine Johnson to John Quincy Adams, 11 April 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London April 11th. 1797
        
        Do not imagine my friend, that I am so weak as to indulge the hope of meeting you in this Country, ardently as I desire it, I am too well convinced our seperation for a time is inevitable to suffer myself to encourage such delusive ideas, and I now endeavor as much as possible to acquire that fortitude, you so much admire, and which I really find so essential—
        You tell me my friend that it is probable you may not remove untill the fall— I need not repeat what I have so often said, for you must know that this certainty cannot contribute to my happiness, however I must content myself with the hope that when we do meet, we shall never again be seperated—
        What you said respecting Portugal surprized me, as I had lately understood she was likely to make her peace, but I think a Country that is likely to be invaded by a foreign army, cannot be a desirable residence for a Lady, though I should not have hesitated accompanying you, had it been possible—
        Mr. Hall who dines with us yesterday, talks of visiting you at The Hague in a week or two—
        
        Mama, and my Sisters, send their love to you— believe me ever faithfully your friend.
        
          Louisa C. Johnson
        
      